Carriers; rates, fares and charges; military household goods; mass shipments; special volume rates. — Plaintiff, one of several carriers participating in a mass shipment of military household goods of Air Force members from France to Lockbourne Air Force Base, Ohio, submitted to the Department of Defense a special volume rate of $34.00 per cwt. with a minimum weight of 8,000 pounds. Plaintiff was tendered 33 shipments of household goods on each of which a separate bill of lading was issued; plaintiff subsequently billed and defendant paid at the special volume rate per shipment. General Accounting Office issued to plaintiff notices of overcharges on the 33 shipments, applying plaintiff’s previously filed normal rate of $35.50 per cwt. with a minimum weight of 500 pounds per shipment. The individual weight of each shipment was less than 8,000 pounds. This case comes before the court on defendant’s motion for an order dismissing the petition and defendant’s first and second counterclaims. Upon *542consideration thereof, together with the stipulation of the parties and the decision of this court in Container Transport Int'l, Inc. v. United States, 194 Ct. Cl. 320, 437 F. 2d 1365 (1971), without oral argument, on July 1, 1971 the court by order granted defendant’s motion, and dismissed plaintiff’s petition and defendant’s first and second counterclaims.